Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 3, 2017

                                       No. 04-17-00312-CR

                                  Saturnino GUTIERREZ JR.,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 15-0462-CR-A
                            Honorable William Old, Judge Presiding


                                         ORDER
        The reporter’s record was due to be filed with this court on August 18, 2017. See TEX. R.
APP. P. 35.1. After we granted extensions for other court reporters, the record was due on
October 20, 2017. On November 1, 2017, court reporter Phyllis A. Bush filed a notification of
late record asking for a ten-day extension of time to file the record.
        The reporter’s request for an extension of time to file the reporter’s record is GRANTED.
See id. R. 35.3(c) (limiting an extension in a regular appeal to thirty days). The reporter’s record
is due on November 10, 2017. See id.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2017.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court